DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernando et al. (US 2016/0302488A1).
	Fernando discloses in reference to claim:

22.  An aerosol delivery device, comprising: a housing 516;  an electrical power source portion defined by the housing and including an electrical power source cavity configured to receive an electrical power source 506, the electrical power source cavity defining a first longitudinal axis;  a coupler portion 512 engaged with the housing and including a coupler cavity configured to at least partially receive a cartridge 502 including an aerosol precursor composition 504 such that the cartridge extends along a 
	Note Fernando discloses:
 [0051] The aerosol-generating device is preferably a handheld 
aerosol-generating device that is comfortable for a user to hold between the 
fingers of a single hand.  The aerosol-generating device may be substantially 
cylindrical in shape.  Preferably, the electrically heated smoking system is 
reusable.  Preferably, each article is disposable. 
 
[0052] The aerosol-generating device may have a polygonal cross section and a 
protruding button formed on one face: in this embodiment, the external diameter 
of the aerosol-generating device may be between about 12.7 mm and about 13.65 
mm measured from a flat face to an opposing flat face; between about 13.4 mm 
and about 14.2 mm measured from an edge to an opposing edge (that is, from the 
intersection of two faces on one side of the aerosol-generating device to a 
corresponding intersection on the other side); and between about 14.2 mm and 
about 15 mm measured from a top of the button to an opposing bottom flat face.  
The longitudinal length of the device may be between about 70 mm and about 120 
mm.  The diameter of the device may be between about 10 mm and about 20 mm. 
 
[0053] During operation, the aerosol-generating article, and its 
aerosol-forming substrate, may be completely received in the cavity and thus 
completely contained within the electrically operated aerosol-generating 
system.  In that case, a user may puff on a mouthpiece of the electrically 
operated aerosol-generating system.  Alternatively, during operation, the 
article may be partially received in the cavity such that the aerosol-forming 

aerosol-generating system.  In that case, a user may puff directly on the 
article or on a mouthpiece of the electrically operated aerosol-generating 
system. 
 
[0054] Preferably, and as described above, the electrically operated 
aerosol-generating system is arranged to initiate, when the detector detects 
the smoking article in the cavity.  The system may be initiated when the 
electrical hardware connects the power supply and the at least one heating 
element.  Alternatively, or in addition, the system may be initiated when the 
system switches from a standby mode to an active mode.  Alternatively, or in 
addition, the system may further comprise a switch and may be initiated when 
the switch is turned on, such that the at least one heating element is heated 
only when an article is detected in the cavity.  Initiation of the system may 
additionally or alternatively comprise other steps.
	Further, Fernando discloses:

The  detector 610 comprises a light source and a light sensor for determining the spectroscopic signature of the taggant to identify the aerosol-generating article 604. In the first mode, the detector emits light, at a low power, and monitors a light sensor for the received signal.  When the received light exceeds a pre-determined threshold, the detector determines that 
an aerosol-generating article is present.  
	As such Fernando can be said to disclose a button assembly 610, which includes a light source and receiver capable of controlling the aerosol device.   As detector 610 includes separately  a light source for emitting light, and a receiver for receiving reflected light, and 610 is shown in the figures as a 

    PNG
    media_image1.png
    819
    992
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    1053
    821
    media_image2.png
    Greyscale



 
24.  The aerosol delivery device of claim 22, further comprising a coupler at 530 present in the coupler portion. 
 
25.  The aerosol delivery device of claim 24, wherein the coupler is configured to engage the cartridge when it is at least partially received in the coupler cavity. See Fig 5a, 5b
 
26.  The aerosol delivery device of claim 25, wherein the coupler is in electrical connection 530 with a controller 508. 
 
27.  The aerosol delivery device of claim 22, further comprising an electrical power source 506. 
 
28.  The aerosol delivery device of claim 27, wherein the button assembly is configured to control a power output level directed from the electrical power source to the cartridge. 
 [0116] In use, the device 602 is initially in a first, low power, mode in which 
the detector monitors only for the presence of an aerosol-generating article.  
In the first mode, the detector is not capable of determining the spectroscopic 
signature of the taggant.  In one example, the power consumption of the device 

the user to insert an aerosol-generating article into the cavity is shown in 
FIG. 6(a). 
 
[0117] As shown in FIG. 6(b), when the user inserts an aerosol-generating 
article 604 into the cavity 612, the detector detects the presence of the 
article, and the electrical hardware switches the device to operate in a second 
mode, in which the detector is capable of determining the spectroscopic 
signature of the taggant.  In the first mode, the detector emits light, at a 
low power, and monitors a light sensor for the received signal.  When the 
received light exceeds a pre-determined threshold, the detector determines that 
an aerosol-generating article is present. 
 
[0118] In one example, when in the second mode, the detector has a power 
consumption of about 8 mA.
29.  An aerosol delivery device, comprising: a housing defining an electrical power source cavity configured to receive an electrical power source, the electrical power source cavity defining a first mutatis mutandis


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THOR S. CAMPBELL
Examiner
Art Unit 3761


tsc


/THOR S CAMPBELL/Primary Examiner, Art Unit 3761